NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-1322
                                   ________________

                           OSCAR CAZAREZ-ARGUELLO,

                                                  Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,

                                                  Respondent

                                   ________________

                       On Petition for Review of a Final Order
                         of the Board of Immigration Appeals
                    Immigration Judge: Honorable Steven A. Morley
                                 (No. A200-687-520)
                                  ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 11, 2019

             Before: AMBRO, HARDIMAN and FUENTES, Circuit Judges

                            (Opinion filed: January 17, 2019)


                                   ________________

                                       OPINION*
                                   ________________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
AMBRO, Circuit Judge

       Oscar Cazarez-Arguello came to the United States unlawfully from Mexico in

1990 and has been here ever since. He lives with his ex-wife and their adult U.S. citizen

daughter, Linda.

       In 2010, the Government began removal proceedings against Cazarez-Arguello.

He conceded that he was removable and requested cancellation of removal on the ground

that his departure would cause Linda to suffer “exceptional and extremely unusual

hardship” under 8 U.S.C. § 1229b(b)(1)(D). He is close with Linda, who suffers from

depression and anxiety. On this basis, an Immigration Judge cancelled his removal, but

the Board of Immigration Appeals reversed. On appeal to our Court, Cazarez-Arguello

argues that the BIA abused its discretion in reversing the IJ’s decision.

       We have no jurisdiction to hear this petition. Except under circumstances not

pertinent here, “no court shall have jurisdiction to review . . . any judgment regarding the

granting of relief under [8 U.S.C. § 1229b].” 8 U.S.C. § 1252(a)(2)(B)(i). The case

before us presents a factual dispute about a predicate for relief under § 1229b: whether

Linda will suffer “exceptional and extremely unusual hardship” if her father is removed.

See 8 U.S.C. § 1229b(b)(1)(D). “We have squarely held that because ‘the decision

whether an alien meets the hardship requirement in 8 U.S.C. § 1229b is a discretionary

judgment,’ we lack jurisdiction to review such a decision.” Pareja v. Att’y Gen., 615
F.3d 180, 187 (3d Cir. 2010) (quoting Mendez-Moranchel v. Ashcroft, 338 F.3d 176, 179

(3d Cir. 2003)); see also id. (no appellate jurisdiction over argument that “the BIA gave


                                             2
short shrift to [the alien’s] evidence or failed to adequately account for the hardship [that

a qualifying relative] would suffer in the event of removal”).

       Even Cazarez-Arguello frames the question presented as a factual determination

we may not reach: whether “his removal from the United States would result in

exceptional and extremely unusual hardship to his twenty-one year old daughter, who . . .

depends in large part upon her father for her sense of well being and security.” Pet’r Br.

at iii. The IJ emphasized Linda’s “mental and emotional fragility” and the potential

“financial dislocation” that would result from her father’s departure. A.R. 64. Cazarez-

Arguello and Linda have a “very close bond,” A.R. 60, and she had trouble sleeping

when he was first detained, A.R. 64. On the financial front, the IJ observed that without

Cazarez-Arguello contributing his earnings to the household, Linda is unlikely to have

the resources to obtain a GED and go to college. A.R. 64–65.

       By contrast, the BIA stressed that Linda is an employed adult, has a serious

boyfriend, and is closer to her mother than her father. See A.R. 60. Evidence as to

treatment of Linda’s depression is scant, consisting of a single letter from a therapist who

last treated her in 2013. See A.R. 4, 484. And concerns about the financial and

educational hardship wrought by Cazarez-Arguello’s removal are speculative; Linda is

not currently working toward a GED and has no definite plans for college. A.R. 4. To be

sure, the BIA acknowledged the “close and loving relationship” between father and

daughter and the “adverse emotional impact” that Linda will suffer if Cazarez-Arguello is

removed. A.R. 4–5. But it concluded that the situation did not meet the “exceptional and

extremely unusual hardship” standard, which requires hardship “substantially beyond the

                                              3
ordinary hardship that would be expected when a close family member leaves this

country.” In re Monreal-Aguinaga, 23 I. & N. Dec. 56, 62 (BIA 2001) (quotations

omitted).

       In sum, this case presents just the sort of difficult factual dispute that we may not

resolve. Because “we may not rehash the BIA’s hardship calculation,” Pareja, 615 F.3d

at 187, we must dismiss the petition for lack of jurisdiction. See also Patel v. Att’y Gen.,

619 F.3d 230, 233 (3d Cir. 2010).




                                              4